Citation Nr: 9924155	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  90-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an effective date earlier than August 13, 
1993, for service connection for post-traumatic stress 
disorder, including as due to clear and unmistakable error in 
a January 1990 rating decision.  

Entitlement to service connection for multiple myeloma.  

Entitlement to service connection for renal glycosuria or 
diabetes mellitus.  

Entitlement to service connection for tinnitus as secondary 
to medication for a service-connected disability.  

Entitlement to a rating greater than 60 percent disabling 
since February 9, 1996, for residuals of a back injury of the 
upper thoracic and lower lumbar areas, with degenerative disk 
disease.  

Entitlement to a rating greater than 40 percent disabling 
prior to February 9, 1996, for residuals of a back injury of 
the upper thoracic and lower lumbar areas, with degenerative 
disk disease.  

Entitlement to an increased rating for pes planus, currently 
evaluated 30 percent disabling.  

Entitlement to a rating greater than 30 percent disabling for 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, 
and Cleveland, Ohio.  The first such decision, in August 
1988, denied increased ratings for the veteran's service-
connected back and foot disabilities.  A notice of 
disagreement with that determination was received in August 
1988.  All other decisions in this case were issued 
subsequent to November 18, 1988.  


REMAND

The record shows that a rating decision in May 1991 denied 
service connection for melanoma.  Communication was received 
from the veteran in September 1991 that the Board construes 
as a notice of disagreement with that determination.  It does 
not appear that a statement of the case has been issued as to 
that issue.  Also, in regard to this claim, the Board notes 
the veteran's statements to the effect that he participated 
in atmospheric nuclear testing, as well as the medical 
evidence of his treatment for malignant melanomas.  

In November 1993, a rating decision denied service connection 
for, inter alia, anemia, vision impairment, and hearing loss.  
Communications received from the veteran in March and July 
1994 refer to anemia, his vision impairment, and "hearing," 
respectively.  The Board construes those documents as 
constituting notices of disagreement as to the denial of 
those claims.  No statement of the case has been issued as to 
any of those issues.  

Service connection for residuals of injury to the head, neck, 
and shoulders was denied by the Board in October 1976.  The 
November 1993 rating decision found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a cervical spine condition; the 
veteran was notified of that determination and did not 
appeal.  A rating decision in November 1996 again found that 
new and material evidence had not been submitted.  
Communication received from the veteran in April 1997 clearly 
expresses disagreement with that decision, but no statement 
of the case has been issued.  

A rating decision in January 1990 denied compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a left elbow 
disorder.  The veteran filed a notice of disagreement with 
that determination, but a statement of the case was not 
issued until September 1995.  No substantive appeal regarding 
that issue was received.  In March 1997, another rating 
decision again denied § 1151 benefits for a left elbow 
condition, and a May 1997 communication from the veteran 
expressed clear disagreement with that decision.  No 
statement of the case has been issued concerning this issue.  

Also, a July 1995 rating decision denied § 1151 benefits for 
a right knee condition.  The veteran expressed disagreement 
with that determination in a June 1996 communication, but no 
statement of the case was issued.  Compensation benefits were 
again denied in a March 1997 rating decision, with which the 
veteran again disagreed in May 1997; neither a statement of 
the case nor a supplemental statement of the case has been 
issued pursuant to that decision either.  

A June 1996 rating decision increased the rating for 
residuals of a shell fragment wound of the right shoulder to 
20 percent disabling; a rating decision in March 1997 denied 
a further increase.  Communication from the veteran in May 
1997 expressed clear disagreement with the assigned rating 
for the disability, but no statement of the case has been 
issued.  Similarly, the March 1997 rating decision denied an 
increased rating for residuals of injury to fingers of the 
right hand and the May 1997 communication likewise expressed 
disagreement with that determination.  No statement of the 
case has been issued regarding that issue either.  

Finally, the March 1997 rating decision also denied 
entitlement to special monthly pension on the basis of the 
need for the aid and attendance of another.  The May 1997 
communication from the veteran, in which he clearly 
attributed his difficulties to his service-connected 
disabilities, also expressed his disagreement with that 
decision; no statement of the case has been issued.  
Moreover, to the extent that the veteran's contentions raise 
the issue of entitlement to special monthly compensation, 
rather than special monthly pension, due to the need for the 
aid and attendance of another, for which different criteria 
are applicable, that issue has not been addressed by the RO.  

Inasmuch as the law requires the preparation of a statement 
of the case when the veteran submits a timely notice of 
disagreement, this case, as to the issues set forth above, 
must be Remanded for the RO to furnish the veteran with an 
appropriate statement of the case.  38 U.S.C.A. § 7105 (West 
1991).  

The record also shows that the procedural development of the 
veteran's claim concerning service connection for multiple 
myeloma has been somewhat confused.  A rating decision in May 
1991 initially denied service connection and the veteran 
submitted a notice of disagreement in September 1991; no 
statement of the case was issued at that time.  In November 
1993, a rating decision found that no new and material 
evidence had been submitted to reopen the veteran's claim.  
He filed a notice of disagreement with that determination in 
March 1994 and a statement of the case was issued in July 
1995.  The veteran presented testimony regarding multiple 
myeloma at a personal hearing before a hearing officer in 
December 1995, and a statement of the case concerning the 
issue of "service connection," but considering only medical 
evidence dated since 1994, was issued in June 1996.  
Supplemental statements of the case in November 1998 and 
January 1999 again denied service connection for multiple 
myeloma.  Considering the fact that the June 1996 statement 
of the case "cured" any procedural defect regarding the 
service connection issue, the veteran was then required to 
file a substantive appeal as to that issue within 60 days of 
the mailing of that document.  On the Board's initial review 
of the claims file, the question arises as to whether a 
timely filed was submitted.  However, the RO should have the 
initial opportunity to determine whether or not the veteran's 
appeal of this issue was completed in a timely fashion.  
Therefore, a Remand as to this issue is required.  

Similarly, a May 1993 rating decision denied service 
connection for renal glycosuria.  The veteran submitted a 
notice of disagreement in June 1993 and a statement of the 
case regarding renal glycosuria/diabetes mellitus was mailed 
to him in February 1994.  Although the veteran testified 
regarding this issue at his December 1995 personal hearing, 
the Board's initial review of the record does not disclose 
any other written communication from him concerning this 
issue prior to his hearing.  The RO should also have the 
initial opportunity to determine whether or not the veteran's 
appeal of this issue was completed in a timely fashion.  
Therefore, a Remand as to this issue is required.  

One of the issues that the veteran has consistently argued 
concerns service connection for tinnitus secondary to 
medication that has been prescribed for his service-connected 
back disability.  Rating decisions in November and December 
1993 denied service connection for tinnitus and he submitted 
a notice of disagreement in March 1994.  The RO furnished him 
a statement of the case concerning this issue in July 1995.  
Although the veteran submitted a substantive appeal as to 
this issue in September 1995, the question arises as to 
whether that document was received in a timely fashion, as 
required by law, to complete his appeal.  The RO should have 
the initial opportunity to adjudicate that issue.  Therefore, 
a Remand as to this issue is required.  

Regarding the remaining issues listed on the title page of 
this Remand, the Board's review of the voluminous claims file 
discloses numerous documents, mainly VA treatment records, 
that contain annotations or other entries that do not appear 
to have been part of the original documents.  That finding is 
particularly evident where, in one instance, the record 
contains three copies of one document, each of which contains 
some different entries.  The various documents in the record 
concern each of the remaining issues.  Because of the nature 
of the entries and the questions that are thus raised 
regarding the legitimacy of all of the VA medical records, 
the Board is unable to make any determination regarding the 
validity of the documents or their probative value, even as 
to whether the claims might be well grounded.  The Board 
further notes that the majority of the VA treatment records 
in the file appear to have been submitted by the veteran or 
his representative, rather than being obtained from a VA 
treatment facility.  To enable the Board to analyze the 
records properly, the RO should obtain the original VA 
treatment records.  

Therefore, this case as to all of the issues addressed above 
is REMANDED for the following additional actions:  

1.  The RO should request that the 
veteran submit a list of all VA 
facilities who have treated him for any 
of his claimed disorders since his 
separation from service.  The RO should 
also attempt to ascertain from the record 
the identity of each VA treatment 
facility for which records have been 
submitted.  The RO should then request 
the original records of all VA treatment 
from all pertinent facilities.  The RO 
should also contact, if possible, the VA 
physician who purportedly wrote the July 
1996 letter on the veteran's behalf 
(received in October 1996) and request 
that the physician verify the content and 
accuracy of information contained in that 
letter; if necessary, the treatment 
records should be made available to the 
physician for review.  All records and 
evidence so obtained should be associated 
with the claims file.  

2.  The RO should then schedule the 
veteran for psychiatric, orthopedic, 
neurological, and podiatry examinations.  
The claims folder must be made available 
to and must be reviewed by the examiners 
in conjunction with their examinations.  
All indicated special tests should be 
completed.  

a.  The psychiatric examiner's report 
should set forth in detail the current 
psychiatric complaints and clinical 
findings that are attributable to the 
veteran's PTSD.  The examiner should 
describe in detail all current 
psychiatric manifestations in terms of 
the revised criteria for rating mental 
disorders.  In particular (noting 
previous examiners' comments regarding 
the veteran's malingering), the 
examiner should comment on the 
credibility of the veteran's 
complaints and the validity of the 
clinical findings.  The examiner 
should also assign a Global Assessment 
of Functioning (GAF) score for the 
veteran and should describe the 
meaning of the score.  

b.  The orthopedic and neurological 
examiners' reports should fully set 
forth all current complaints and 
pertinent clinical findings, and 
should describe in detail the presence 
or absence and the extent of any 
functional loss due to the residuals 
of the veteran's upper thoracic and 
lower lumbar back injury.  
Consideration should be given to any 
loss due to reduced or excessive 
excursion, or due to decreased 
strength, speed, or endurance, as well 
as any functional loss due to absence 
of necessary structures, deformity, 
adhesion, or defective innervation.  
In particular, the examiners should 
comment on any functional loss due to 
weakened movement, excess 
fatigability, incoordination, or pain 
on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial 
expression or wincing, on pressure or 
manipulation.  The examiners' inquiry 
in this regard should not be limited 
to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is 
important for the examiners' reports 
to include a description of the above 
factors that pertain to functional 
loss due to the back disability that 
develops on use.  In addition, the 
examiners should express an opinion as 
to whether pain or other 
manifestations occurring during flare-
ups or with repeated use could 
significantly limit functional ability 
of the affected part.  The examiners 
should portray the degree of any 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
opinions expressed should be supported 
by reference to pertinent evidence.  

c.  The podiatrist's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should describe in detail the presence 
or absence and the extent of any 
functional loss due to the veteran's 
pes planus.  The report should clearly 
describe the presence or absence and 
severity of any pronation, tenderness 
on the plantar surface of either foot, 
inward displacement or spasm of the 
tendo achillis on manipulation or use 
(including any improvement by 
orthopedic shoes or appliances), 
characteristic callosities, and the 
weight-bearing line being over or 
medial to the great toe.  
Consideration should be given to any 
loss due to reduced or excessive 
excursion, or due to decreased 
strength, speed, or endurance, as well 
as any functional loss due to absence 
of necessary structures, deformity, 
adhesion, or defective innervation.  
In particular, the examiner should 
comment on any functional loss due to 
weakened movement, excess 
fatigability, incoordination, or pain 
on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial 
expression or wincing, on pressure or 
manipulation.  The examiner's inquiry 
in this regard should not be limited 
to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional 
loss due to the pes planus disability 
that develops on use.  In addition, 
the examiner should express an opinion 
as to whether pain or other 
manifestations occurring during flare-
ups or with repeated use could 
significantly limit functional ability 
of the affected part.  The examiner 
should portray the degree of any 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
opinions expressed should be supported 
by reference to pertinent evidence.  

3.  The RO should take any remedial 
action necessary to ensure the proper 
completion of the actions requested by 
the Board.  

4.  The RO should then again consider the 
veteran's claims concerning the proper 
ratings for his service-connected PTSD 
(under both the old and the revised 
rating criteria for mental disorders; see 
also Fenderson v. West, 12 Vet. App. 119 
(1999)), and his back and foot 
disabilities, and his claim for an 
effective date earlier than August 13, 
1993, for service connection for PTSD, 
including as due to clear and 
unmistakable error.  The RO should 
specifically consider the credibility of 
and probative weight to be assigned to 
all medical evidence, particularly any 
evidence that differs from original VA 
treatment records, as well as the 
credibility and probative weight to be 
assigned to the veteran's testimony at 
personal hearings.  If action taken as to 
any issue remains adverse to the veteran, 
he and his accredited representative 
should be furnished with a supplemental 
statement of the case concerning all 
evidence added to or associated with the 
file since the last supplemental 
statement of the case, with a discussion 
of that evidence in relation to the 
applicable law and regulations, and they 
should be given an opportunity to 
respond.  

5.  The RO should also adjudicate the 
issue of whether the veteran submitted a 
timely substantive appeal regarding the 
claims for service connection for 
multiple myeloma, renal 
glycosuria/diabetes mellitus, and 
tinnitus secondary to medication for a 
service-connected disability.  If action 
taken as to any of those claims is 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a statement of the case 
concerning the issue of the timeliness of 
his appeal and they should be given an 
opportunity to respond.  

6.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issues relating to service connection for 
melanoma, anemia, vision impairment, 
hearing loss; new and material evidence 
to reopen the claim for service 
connection for a cervical spine disorder; 
compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left elbow and 
right knee conditions; greater ratings 
for impotence, residuals of a shell 
fragment wound of the right shoulder, and 
residuals of a gunshot wound of the right 
hand and fingers; and entitlement to 
special monthly pension.  If, and only 
if, the veteran submits a timely 
substantive appeal regarding one or more 
of those issues, the RO should then 
certify those issues to the Board for 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


